The opinion of the court was delivered by
Redeield, J.
— This case contains two points ; 1, whether the bond was correctly admitted in evidence under the second and third counts in the declaration, wherein it is alleged to have been dated in 1824 and delivered in 1834, which is admitted to have been the fact. There could then be no objection to its admission on the ground of variance. And the bond, although ante-dated, if actually executed subsequently to the commitment, would still be valid and binding for the purposes for which it was taken.
It is questionable whether there was any necessity, or indeed any good reason, in the present case, to state the date of the bond, but, if stated, it must be stated as it appears upon the writing, it being a part of the description of the instrument. If the declaration had only contained the allegation, that the defendants, on a certain day, (being the day of execution and not of date) made, executed and delivered their certain writing, without stating the date of the writing, it would have been good. It is not important to the validity of any written contract, that it should contain a date, and if it be dated, it is wholly immaterial, in declaring upon it, whether it be described by its date or other particulars; but whatever particulars are referred to, for the purpose of identifying the instrument, must be truly stated. Broughton v. Fullers, 9 Vt. R. 373.
The second point raised in this case is almost identical with (that decided in the case of Dean v. Swift et al., 11 Vt. R. 341. If it appeared, from the present case, that the witness had been duly appointed deputy jailer, for the year, although no bonds had been given for the faithful discharge *692the duties of the office, the question might merit a different consideration ; but the case is not so stated. The witness was ac^nS as deputy-jailer, for any thing that appears, without appointment and for a temporary purpose, and as the mere servant and for the convenience of the sheriff, the latter taking the fees.
Judgment affirmed.